Citation Nr: 0600382	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.  The veteran passed away on September [redacted], 1994; at the 
time of his death, he was not in receipt of VA benefits.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota.  

In March 2004, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing. 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review.  After the hearing and upon reviewing the 
appellant's claims folder, the Board concluded that 
additional information was needed prior to entering into a 
final disposition on the appellant's claim.  Thus, in 
September 2004, the claim was remanded.  It has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in September 1994; the Certificate of 
Death listed the causes of the veteran death to be sudden 
death syndrome, coronary artery disease, and smoking.  

3.  At the time of death, the veteran was not service-
connected for any disability, disease, or condition.  He was 
not in receipt of a total disability evaluation based on 
individual unemployability and Chapter 35 benefits.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.

5.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1964 
for a period of not less than five years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  

Even if it is argued that the first VCAA letter was 
deficient, a second VCAA letter was sent to the appellant by 
the Appeals Management Center (AMC) in September 2004.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the second notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA (the 
Board, the RO, and the AMC) have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's remand of September 2004.  
In each instance, the VA has discussed what the appellant 
needed to present in the form of evidence that would allow 
for her to succeed with her appeal.  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

Nevertheless, despite the AMC's letters to the appellant 
asking that the veteran's medical records that were not 
already a part of the claims folder be forwarded to it, those 
records were not submitted by the appellant.  Additionally, 
the appellant did not inform the AMC of the names and, more 
importantly, the addresses of any health providers.  Without 
this information, along with the appellant's signature 
stating that the health provider could release the documents, 
the AMC was hamstrung in its attempts to obtain the records.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
her duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran [appellant] wishes 
help, she cannot passively wait for it in those circumstances 
where her own actions are essential in obtaining the putative 
evidence.  Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
In this instance, it seems that the appellant failed to 
cooperate with the VA, to the detriment of her claim.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the duty to procure the 
additional medical records requested of the appellant 
pursuant to the Board's September 2004 remand instructions.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the long course of 
this appeal, the appellant and her accredited representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of her claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran served for four years in the US Marine Corps.  
The veteran served three years in the United States and for 
approximately one year he was stationed in Okinawa (an area 
of occupation of the United States).  He returned and was 
subsequently released from active duty in March 1964.  Per 
the claims folder, the veteran did not apply for VA 
compensation benefits after his return to civilian life.  

The veteran entered into a local private medical facility on 
September [redacted], 1994.  He collapsed while at home and was rushed 
to the emergency room for treatment.  Unfortunately, the 
veteran passed away within a short time of his arrival.  A 
Certificate of Death was prepared.  The examiner concluded 
that the veteran's cause of death was "sudden death 
syndrome".  The contributing factors leading to sudden death 
syndrome were listed as coronary artery disease and smoking.  
No other illnesses, diseases, or disabilities were listed or 
suggested.  It is noted that at the time of the veteran's 
death he was not in receipt of VA compensation and pension 
benefits.  Moreover, the veteran did not have a claim before 
the VA requesting service connection for any type of 
disability, including those involving the heart or the lungs.  

Seven and one half years later, in February 2002, the 
appellant (the veteran's widow) applied for dependency and 
indemnity compensation benefits.  In her application for 
benefits, the appellant claimed that the veteran had been 
suffering from high blood pressure, i.e., a heart condition, 
since the early sixties.  She implied that his sudden death 
syndrome was related to his hypertension/heart disability 
which, in turn, began while the veteran was in service.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Administrative Law Judge in 
March 2004, the appellant expanded upon her contentions.  She 
basically stated that when the veteran returned to civilian 
life, he had his blood pressure checked on a regular basis by 
the veteran's brother-in-law.  Per her conversations, she 
contended that the brother-in-law noted elevated blood-
pressure readings shortly after the veteran was released from 
service.  She stated that the elevated readings eventually 
lead her husband to seek out treatment for a heart disability 
that was later diagnosed as hypertension.  She maintained in 
her written statements and in her testimony that these 
elevated blood-pressure readings lead to the development to 
hypertension and a heart disability which, in turn, resulted 
in the veteran dying from sudden death syndrome (coronary 
artery disease).  

The appellant has also asserted that since her husband's 
release from active duty, he had suffered from a cough and a 
lung condition.  She insinuated that the lung condition was 
somehow related to exposure to asbestos, and that the lung 
disability resulted in the veteran's death.  She was not more 
specific with respect to these contentions.  

Following the submission for benefits, the veteran's terminal 
medical records were obtained and included in the claims 
folder.  The Emergency Department report of September [redacted], 
1994, noted that the veteran suddenly collapsed while at 
home.  He had previously been treated for hypertension.  He 
was removed to the emergency room at the local hospital.  
Unfortunately, he did not respond positively to emergency 
care, and he died shortly after coming to the emergency room.  
The treating physician wrote that the veteran had suffered 
cardiopulmonary arrest.  Additional notes from this time 
mirror the emergency room report.  The Board notes that none 
of the reports/records from this period hint or insinuate 
that the veteran's death was related to or caused by his 
military service.  

To support her claim, the appellant submitted statements from 
the veteran's brother-in-law.  One of those statements, 
received in October 2002, states that he was trained in 
first-aid and rescue.  He further stated that he had 
completed training as an emergency medical technician.  He 
wrote that when he took his brother-in-law's blood pressure 
readings, they were "constantly elevated", and that he had 
advised his brother-in-law to receive medical treatment and 
help.  

Also included in the claims folder is an opinion from a VA 
physician concerning whether the veteran's hypertension or 
coronary artery disease was related to his military service.  
After reviewing the veteran's claims folder, the examiner 
opined:

It is likely that the patient's death was 
the result of coronary artery disease.  
He had multiple risk factors for coronary 
artery disease including hypertension, 
elevated lipids, both cholesterol and 
triglycerides, and smoking.

....

There are only a handful of blood 
pressure readings from the patient's time 
in service, and they are all normal. . . 
There are clinic notes from 1976 till 
1989, all of which mention hypertension.  
There is no evidence that the patient was 
diagnosed with coronary artery disease 
during this time.  

December 1976 would seem to a reasonably 
accurate point to identify as the time of 
diagnosis of the patient's hypertension. 
. . . 

The patient's hypertension is likely to 
have contributed to the development of 
coronary artery disease although to an 
unquantifiable extent.  There is no 
documentation of hypertension in the 
service or prior to 1976. . . .

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.  Additionally, with respect to the appellant's DIC 
claim, the RO concluded that benefits could not be awarded 
because the veteran was not totally disabled for a period of 
10 years or more immediately before his death or for five 
years from the date of the veteran's discharge from the US 
Marine Corps.    

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2005).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2005).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2005).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2005).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did have a heart condition, variously diagnosed as 
coronary artery disease and hypertension.  The veteran did 
not receive treatment for either disability while he was in 
service.  Moreover, there is no indication from the veteran's 
service medical records that he was exhibiting symptoms or 
manifestations of either condition while in service.  In 
fact, there is no medical evidence until 1976 that shows a 
diagnosis of hypertension.   

The veteran's certificate of death does not list any type of 
condition that the veteran received treatment therefor while 
he was in service as causing, or contributing to, the 
veteran's death in September 1994.  In support of her appeal, 
the appellant has written that the veteran's death was 
somehow related to his high blood pressure readings that may 
or may not have begun while he was in service.  This evidence 
is considered lay evidence, and it is certainly deemed 
credible.  38 C.F.R. § 3.159(a)(2) (2005).  She, however, has 
not shown, nor claimed, that she is qualified, through 
education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2005); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The argument has been made that the veteran's brother-in-law 
is a medical expert and that his statements regarding the 
veteran's elevated blood pressure should be taken as proof of 
a long-time, service-induced disability.  It is true that the 
brother-in-law has received medical training in emergency 
care and treatment.  He also underwent basic first-aid 
training as a fire-fighter.  However, that training does not, 
in and of itself, qualify the brother-in-law to make medical 
opinions that would establish a nexus or causation.  This is 
especially the case since there are no records or medical 
evidence that would corroborate the individual's assertions.  

The Board thus finds the assertions made by the brother-in-
law inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has refused to diagnose the veteran as dying 
as a result of a disability or disease that began while the 
veteran was in service.  Moreover, he has not suggested that 
there is any relationship between the veteran's hypertension 
or any other heart disability and the veteran's military 
service.  With respect to the opinion given by the brother-
in-law, the individual did not provide any documentation that 
would corroborate his assertions.  He did not proffer any 
type of documents that would establish a time-line or 
chronicity of the assertions and blood-pressure readings.  
Hence, the Board finds that these statements to be less 
probative because it is less-informed.  On the other hand, 
the most recent VA examiner thoroughly reviewed the veteran's 
claims file including all clinical records prior to rendering 
a final diagnosis.  

While the record indicates that the veteran was being treated 
for a heart disability, and that it was such a serious 
condition, there is no evidence that the heart disability 
either caused by or the result of the veteran's military 
service.  Moreover, the clinical medical evidence does not 
support the assertions of the appellant that her husband 
began experiencing heart symptoms while he was in service.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

With respect to the appellant's assertions that her husband 
suffered from a lung disability, possibility asbestos-
related, that contributed to or resulted in his death, the 
Board finds that the evidence does not support her 
assertions.  The Board accepts the statement from a friend of 
the veteran that the veteran may have been exposed to 
asbestos while on a troop-carrying ship in the early 1960s.  
However, there is nothing in the veteran's service or post-
service medical records that would indicate or suggest that 
the veteran was ever diagnosed as suffering from an asbestos-
related lung disability.  None of the medical records show 
any findings or symptoms associated with an asbestos-related 
lung disorder.  Moreover, the Certificate of Death does not 
insinuate or hint at any type of relationship between the 
veteran's death and any possible exposure to asbestos while 
he was in service.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2005).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2005).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2005), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
not established service connection for any disabilities, 
diseases, or conditions.  A total disability evaluation based 
on individual unemployability had not been awarded to the 
veteran either.  Therefore, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's heart disability was related to his 
service, and that this caused his death.  To the extent the 
appellant might argue that this disorder rendered him totally 
disabled for at least 10 years before his death if a claim 
had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in February 2002.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


